1    Heinz Binder, Esq. (SBN 87908)
     David B. Rao (SN#103147))
2    BINDER & MALTER, LLP
     2775 Park Avenue
3    Santa Clara, CA 95050
     T: (408) 295-1700
4    F: (408) 295-1531
     Email: heinz@bindermalter.com
5    Email: david@bindermalter.com

     Attorneys for Plaintiff South River Capital, LLC,
6

7

8
                                UNITED STATES BANKRUPTCY COURT
9
                     NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
10
       In re:                                              Case No.: 21-50028 SLJ
11
                                                           Chapter 7
12     EVANDER FRANK KANE,

13

14

15                              Debtor.__             _

       SOUTH RIVER CAPITAL, LLC,                           Adv. Proceeding No.:
16

17                             Plaintiff,

18     v.

19     EVANDER FRANK KANE,

20                             Defendant.

21
                      COMPLAINT TO DETERMINE DISCHARGEABILITYOF DEBT
22                               (11 U.S.C. §523(a)(2)(A) and (B))
23
                COMES NOW Plaintiff South River Capital, LLC (“Plaintiff”) which alleges and
24
     complains of Defendant Evander Frank Kane (“Defendant”) as follows:
25
                                             GENERAL ALLEGATIONS
26
                1.     This complaint initiates an adversary proceeding as contemplated in
27
     Fed.R.Bank.P. 7001.
28

     Case: 21-50028
     COMPLAINT          Doc#
               TO DETERMINE    116 Filed: OF
                            DISCHARGEABILITY 05/04/21     Entered:
                                               DEBT (11 U.S.C.          05/04/21
                                                               §523(a)(2)(A) and (B)) 11:23:34   PagePage
                                                                                                       1 of1 8
1            2.      This Court has jurisdiction over this adversary proceeding pursuant to 28

2    U.S.C. §§157 and 1334 and 11 U.S.C. §523. Venue is proper in this Court pursuant to

3    28 U.S.C. §1409 by virtue of the Chapter 7 case pending before the United States

4    Bankruptcy Court for the Northern District of California, San Jose Division, entitled In re

5    Evander Frank Kane, Bankruptcy Case No. 21-50028 SLJ (the “Bankruptcy Case”), filed

6    on January 9, 2021 (the “Petition Date”) by Defendant.

7            3.      This is a core proceeding under 28 U.S.C. §157(b)(2)(I).                    Pursuant to

     B.L.R. 7008-1, Plaintiff consents to entry of a final judgment by the Bankruptcy Court.
8
             4.      Plaintiff is a creditor of Defendant and has standing to bring this action
9
     pursuant to 11 U.S.C. §523(a) and Fed.R.Bank.P. 4007.
10
             5.      On or about May 11, 2019, Plaintiff made a loan to Defendant in the
11
     original principal amount of $600,000 (the “Loan”), as evidenced by a Promissory Note
12
     dated May 11, 2019, made, executed, and delivered to Plaintiff by Defendant in such
13
     amount (the “Note”). A true copy of the Note is attached hereto as Exhibit “A” and
14
     incorporated herein by this reference. Pursuant to the payment schedule attached as
15
     Exhibit “A” to the Note, Defendant was required to make monthly payments to Plaintiff
16
     beginning on November 30, 2019 until the Loan was paid in full.
17
             6.      In connection with the Loan, Defendant executed and delivered to Plaintiff
18
     a Loan and Security Agreement dated May 11, 2019 (the “Loan Agreement”), a true and
19
     correct copy of which is attached hereto as Exhibit “B” and incorporated herein by this
20
     reference. Pursuant to the Loan Agreement, Defendant granted Plaintiff a security
21
     interest in, inter alia, his National Hockey League (“NHL”) Uniform Player Contract with
22   the San Jose Sharks Hockey Club dated May 24, 2018, all cash proceeds, future
23   income, and earnings therefrom, and all of Defendant’s deposit accounts, general
24   intangibles, and equipment (the “Collateral”), as more particularly described in the Loan
25   Agreement.
26           7.      To perfect its security interest in the Collateral, Plaintiff filed a UCC
27   Financing Statement with the California Secretary of State on March 26, 2019, as Filing

28

     Case: 21-50028
     COMPLAINT          Doc#
               TO DETERMINE    116 Filed: OF
                            DISCHARGEABILITY 05/04/21     Entered:
                                               DEBT (11 U.S.C.          05/04/21
                                                               §523(a)(2)(A) and (B)) 11:23:34    PagePage
                                                                                                        2 of2 8
1    No. 19-7704042105, a true and correct copy of which is attached hereto as Exhibit “C”

2    and incorporated herein by this reference.

3            8.      Defendant defaulted on his Note payments to Plaintiff. Consequently, on

4    November 5, 2020, Plaintiff filed a complaint for judgment by confession against

5    Defendant in the Circuit Court for Baltimore County, Maryland, entitled South River

6    Capital, LLC vs. Evander Kane, case number C-03-CV-20-003992 (the “State Court

7    Action”).

8            9.      On November 9, 2020, a Judgment in the State Court Action was entered

9    against Defendant and in favor of Plaintiff in the amount of $1,074,494.87 (the

10   “Judgment”). A certified copy of a Notice of Confessed Judgment in the State Court

11   Action is attached hereto as Exhibit “D” and incorporated herein by this reference.

12           10.     Pursuant to the Judgment, post-judgment interest accrues at the rate of

13   15% per annum. As of the Petition Date, interest had accrued on the Judgment in the

14   amount of $26,935.00. The amount owed to Plaintiff on the Judgment as of the Petition

15   Date was $1,101,429.87.

16                                       FIRST CLAIM FOR RELIEF

17                                        (11 U.S.C. §532(a)(2)(B))

18           11.     Plaintiff incorporates by reference paragraphs 1 through 10 above as

19   though fully set forth herein.

20           12.     The Loan Agreement contains representations and warranties in sections

21   4.1.b, 4.1.h. and 4.1.k. (collectively referred to as the “Representations and Warranties”)

22   respecting Defendant’s financial condition:

23                   A.      Defendant owns the Collateral free and clear of all liens, security

24   interests, and other encumbrances except for those in favor of Plaintiff (Loan

25   Agreement, §4.1.b.).

26                   B.      There are no lawsuits pending, or to the knowledge of Defendant,

27   threatened against Defendant (Loan Agreement, §4.1.h.).

28

     Case: 21-50028
     COMPLAINT          Doc#
               TO DETERMINE    116 Filed: OF
                            DISCHARGEABILITY 05/04/21     Entered:
                                               DEBT (11 U.S.C.          05/04/21
                                                               §523(a)(2)(A) and (B)) 11:23:34   PagePage
                                                                                                       3 of3 8
1                    C.      All taxes due have been paid (Loan Agreement, §4.1.k.).                 12.

2             13.    The representation and warranty that Defendant made to Plaintiff in

3    §4.1.b. of the Loan Agreement (to wit: that Defendant owned the Collateral free and

4    clear of all liens, security interests, and other encumbrances except for those in favor of

5    Plaintiff) was materially false when Defendant made it, as evidenced by the following

6    facts.

7                    A.      Plaintiff is informed and believes and thereon alleges, based upon

8    the sworn statement by Defendant in the Amended Schedule D that he filed on January

9    31, 2021 (dkt. #18), that when Defendant executed the Loan Agreement he had already

10   granted security interests to three creditors in certain items of Collateral that Defendant

11   pledged to Plaintiff as security for the Loan: (a) to Centennial Bank in 2018, a security

12   interest in his future wages (Sched. D, §2.3), (b) to Professional Bank in March 2019, a

13   security interest in his future wages (Sched. D, §2.7), and (c) to Zions Bancorporation

14   (“Zions”) in August 2018, a security interest in deposit accounts held at Zions (Sched. D,

15   §2.11).

16                   B.      Plaintiff is further informed and believes and thereon alleges, based

17   upon the Security Agreement signed by Defendant on March 26, 2019 in favor of

18   Professional Bank, a copy of which is attached to the Proof of Claim filed in the

19   Bankruptcy Case by Professional Bank (Claim No. 1), that on March 26, 2019

20   Defendant granted Professional Bank a security interest in the wages, bonuses and all

21   payments to be received by Defendant pursuant to his NHL Standard Player’s Contract

22   with the San Jose Sharks.

23                   C.      Plaintiff is further informed and believes and thereon alleges, based

24   upon the Verified Complaint filed by Zions against Defendant on December 20, 2019 in

25   the Santa Clara County Superior Court, case no. 19CV360613, that on August 9, 2018

26   Defendant executed a Business Loan Agreement in which he granted Zions a security

27   interest in all deposit accounts of Defendant at Zions, including the deposit account that

28   Defendant opened at Zions on August 8, 2018.

     Case: 21-50028
     COMPLAINT          Doc#
               TO DETERMINE    116 Filed: OF
                            DISCHARGEABILITY 05/04/21     Entered:
                                               DEBT (11 U.S.C.          05/04/21
                                                               §523(a)(2)(A) and (B)) 11:23:34   PagePage
                                                                                                       4 of4 8
1                    D.      Plaintiff is further informed and believes and thereon alleges, based

2    upon the Ex Parte Application for Order Pursuant to Rule 2004 of the Federal Rules of

3    Bankruptcy Procedure filed by Centennial Bank in the Bankruptcy Case (dkt. #40) and

4    the exhibits to the Proof of Claim filed by Centennial Bank on March 18, 2021 (Claim

5    No. 5) that on September 5, 2018, Defendant executed a Security Agreement in which

6    he granted Centennial Bank a security interest in (a) his NHL Standard Player’s

7    Contract with the San Jose Sharks, (b) all wages, bonuses, and any other payments

8    Defendant would receive under his Player’s Contract, and (c) in a depository account he

9    was to open at Centennial Bank.

10                   E.      On March 26, 2019 and on March 27, 2019, respectively,

11   Centennial Bank and Professional Bank filed UCC Financing Statements with the

12   California Secretary of State. These UCC Financing Statements perfected the secured

13   party’s security interest in Defendant’s NHL Player’s Contract with the San Jose Sharks

14   and all of Defendant’s deposit accounts, general intangibles, and equipment. True

15   copies of the UCC Financing Statements filed by Centennial Bank and Professional

16   Bank are attached hereto as Exhibits “E” and “F”, respectively, and incorporated herein

17   by this reference.

18            14.    The representation and warranty that Defendant made to Plaintiff in

19   §4.1.h. of the Loan Agreement (to wit: that there are no lawsuits pending against

20   Defendant) was materially false when Defendant made it, as evidenced by the following

21   facts.

22                   A.      Plaintiff is informed and believes and thereon alleges that when

23   Defendant executed the Loan Agreement, he was defending a lawsuit filed by Rachel

24   Kuechle (“Kuechle”) that she filed against him on July 1, 2016 in the Erie County, New

25   York, Supreme Court, index no. 807030/2016, in which she sought damages resulting

26   from alleged physical battery resulting in personal injury (the “Kuechle Suit”). Attached

27   hereto as Exhibits “G-1” and “G-2”, respectively, are true copies of the Summons and

28

     Case: 21-50028
     COMPLAINT          Doc#
               TO DETERMINE    116 Filed: OF
                            DISCHARGEABILITY 05/04/21     Entered:
                                               DEBT (11 U.S.C.          05/04/21
                                                               §523(a)(2)(A) and (B)) 11:23:34   PagePage
                                                                                                       5 of5 8
1    Complaint filed by Keuchle and the court docket for the Kuechle Suit dated as of March

2    10, 2021 and incorporated herein by this reference.

3                    B.      Plaintiff is further informed and believes and thereon alleges that

4    when Defendant executed the Loan Agreement, he was defending a lawsuit filed by

5    Hope Parker (“Parker”) that she filed against him on October 24, 2018 in the Santa

6    Monica County, California, Superior Court, case no. 18SMCV00095, in which she

7    sought damages resulting from alleged fraud (the “Parker Suit”). Attached hereto as

8    Exhibit “H” and incorporated herein by this reference is a true copy of the court docket

9    for the Parker Suit as it existed on March 17, 2021.

10           15.     The representation and warranty that Defendant made to Plaintiff in

11   §4.1.k. of the Loan Agreement (to wit: that all taxes owed by Defendant had been paid)

12   was materially false when Defendant made it, as evidenced by the following. Plaintiff is

13   informed and believes and thereon alleges, based upon the Proof of Claim filed in the

14   Bankruptcy Case by the Michigan Department of Treasury (Claim No. 2) that when

15   Defendant executed the Loan Agreement he owed income taxes to the State of

16   Michigan and the City of Detroit for the tax period 1/1/2018 – 12/31/2018. Attached

17   hereto as Exhibit “I” is a true copy of the Proof of Claim filed by the Michigan

18   Department of Treasury and incorporated herein by this reference.

19           16.     Defendant knew the Representations and Warranties were false when he

20   made them.

21           17.     Defendant made the Representations and Warranties with the intention of

22   deceiving Plaintiff and inducing Plaintiff to make the Loan to Defendant.

23           18.     Plaintiff, at the time Defendant made the Representations and Warranties

24   and at the time Plaintiff made the Loan to Defendant, was ignorant of the falsity of the

25   Representations and Warranties and reasonably relied upon them in its decision to

26   make the Loan to Defendant. Had Plaintiff known the true facts, it would not have made

27   the Loan to Defendant.

28

     Case: 21-50028
     COMPLAINT          Doc#
               TO DETERMINE    116 Filed: OF
                            DISCHARGEABILITY 05/04/21     Entered:
                                               DEBT (11 U.S.C.          05/04/21
                                                               §523(a)(2)(A) and (B)) 11:23:34   PagePage
                                                                                                       6 of6 8
1             19.     Plaintiff’s damages, as documented in the Judgment entered in the State

2    Court Action, proximately resulted from the Representations and Warranties.

3             20.    The debt in the amount of $1,101,429.87 owed by Defendant to Plaintiff is

4    nondischargeable under 11 U.S.C. §523(a)(2)(B).

5             WHEREFORE, Plaintiff prays for judgment against Defendant as hereafter set

6    forth.

7                                      SECOND CLAIM FOR RELIEF

8                                          (11 U.S.C. §523(a)(2)(A)

9             21.    Plaintiff incorporates by reference paragraphs 1 through 10, 12 through

10   17, and19, above, as though fully set forth herein.

11            22.    Plaintiff, at the time Defendant made the Representations and Warranties

12   and at the time Plaintiff made the Loan to Defendant, was ignorant of the falsity of the

13   Representations and Warranties and justifiably relied upon them in its decision to make

14   the Loan to Defendant. Had Plaintiff known the true facts, it would not have made the

15   Loan to Defendant.

16            23.    If or to the extent any of the Representations and Warranties are not

17   statements respecting Defendant’s financial condition, they satisfy the requirements for

18   false representations and actual fraud, and in that case the debt in the amount of

19   $1,101,429.87 owed by Defendant to Plaintiff is nondischargeable under 11 U.S.C.

20   §523(a)(2)(A).

21            WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

22            A.     On the First and Second Claims for Relief, that the Court determine that

23   the debt owed by Defendant to Plaintiff in the amount of $1,101,429.87 as of the

24   Petition Date is nondischargeable and that Plaintiff have judgment against Defendant

25   for same.

26   ///

27   ///

28   ///

     Case: 21-50028
     COMPLAINT          Doc#
               TO DETERMINE    116 Filed: OF
                            DISCHARGEABILITY 05/04/21     Entered:
                                               DEBT (11 U.S.C.          05/04/21
                                                               §523(a)(2)(A) and (B)) 11:23:34   PagePage
                                                                                                       7 of7 8
1             B.        For costs of suit and such other and further relief as the Court deems just

2    and proper.

3    Dated: May 4, 2021                                      BINDER & MALTER, LLP

4                                                                 By: /s/ David B. Rao____________
                                                                       David B. Rao, Attorneys for
5                                                                      South River Capital, LLC
6

7

8    SouthRiverCapital/Pleadings/DischargeabilityComplaint

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case: 21-50028
     COMPLAINT          Doc#
               TO DETERMINE    116 Filed: OF
                            DISCHARGEABILITY 05/04/21     Entered:
                                               DEBT (11 U.S.C.          05/04/21
                                                               §523(a)(2)(A) and (B)) 11:23:34   PagePage
                                                                                                       8 of8 8
